 

Exhibit D

to the Securities Purchase Agreement

 

Form of

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT (the “Agreement”), dated October [ ], 2014,
is made by and between eWellness Healthcare Corporation, a Nevada corporation,
(the “Debtor”), and each of the purchasers identified on Schedule I hereto (the
“Secured Party”) (together referred to as the “Parties”).

 

RECITALS

 

A. Prior to or concurrently with the execution of this Agreement, the Debtor and
the Secured Party are entering into a Securities Purchase Agreement (the
“Purchase Agreement”) providing for the sale of up to an aggregate of one
million two hundred thousand dollars ($1,200,000) of Convertible Promissory
Notes (the “12% Convertible Notes,” together with the Purchase Agreement, the
“Transaction Documents”).

 

B. As a condition precedent to the Secured Party entering into the Purchase
Agreement, the Secured Party has required that the obligations of Borrower under
the Notes be secured by a security interest in certain assets of Debtor in
accordance with the terms of this Security Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be bound, do hereby agree as follows:

 

1.Grant of Security Interest and Collateral Assignment. As collateral security
for the due and punctual payment and performance of the Secured Obligations, as
defined in Section 2 (Secured Obligations) the Debtor hereby grants to the
Secured Party, with full power and authority to exercise all rights and powers
granted by the Debtor hereunder, a lien upon, and a security interest, in and
to, and hereby collaterally assigns to the Secured Party, the following assets
(the “Collateral”):

 

All of the Debtor’s assets, including all proceeds from and in respect thereof,
as well as the Debtor’s cash flows.

 

2.Secured Obligations. The debts, obligations and liabilities secured hereby
(the “Secured Obligations”) are the following: (i) any and all obligations of
the Debtor to the Secured Party under the 12% Convertible Notes and any and all
other obligations to or agreements with the Secured Party; (ii) the full amount
of any indemnity arising under Section 3; and, (iii) any and all other
obligations of Debtor hereunder.

 

3.No Secured Party Liability re Company; Indemnification. This pledge and
security interest is for Collateral purposes only, and the Secured Party shall
not, either by virtue hereof, or by the retention of distributions to which the
Debtor would otherwise be entitled, or by virtue of its receipt of distributions
from the Company, or by the exercise of any of its rights hereunder, be deemed
to be a partner or principal of the Company or to have any liability for the
debts, obligations or liabilities of the Company, the Debtor or any other
participant in the Company or to have any obligation to make capital
contributions to the Company. The Debtor shall indemnify and hold harmless the
Secured Party in its capacity as Secured Party from and against any and all
liability, loss or damage which it may suffer or incur and which arises out of
or results from:

 

A - 1

 

 

(a) The Company’s organizational documents or any agreement to which the Company
may be a party (a “Company Agreement”), including, without limitation, the
Debtor being named as a general or limited partner therein or acting in such
capacity pursuant to the terms thereof and the Transaction Documents;     (b)
This Agreement or the Secured Party’s receipt of distributions or the lawful
exercise of any rights of the Secured Party hereunder; and     (c) Any claimed
or any alleged obligation, liability or duty on the part of the Secured Party to
perform or discharge any of the terms, covenants or provisions of any Company
Agreement; together, in each instance, with all costs and expenses (including,
without limitation, court costs and reasonable attorneys’ fees) paid or incurred
in connection therewith. Notwithstanding the foregoing, the Debtor shall not be
obligated to indemnify the Secured Party hereunder for any liability, loss or
damage which the Secured Party may suffer or incur as a result of gross
negligence or willful misconduct directly caused by the Secured Party. The
Debtor shall reimburse the Secured Party upon demand for the full amount of any
indemnity to which the Secured Party may be entitled hereunder, and the full
amount of the Debtor’s indemnity obligation shall be considered to be a Secured
Obligation and shall be secured hereby.

 

4.Certificates. If at any time any of the Collateral shall be represented by one
or more certificates or any documents which are instruments as defined in the
Uniform Commercial Code, as amended from time to time (the “UCC”), then the
Debtor shall promptly deliver the same to the Secured Party, accompanied by
transfer powers endorsed in blank representing such certificates or documents,
duly executed, with signatures guaranteed and proper evidence of due authority
to deliver such instruments and endorse such powers.     5.Representations,
Warranties and Covenants. The Debtor represents and warrants to, and covenants
with, the Secured Party that:       5.1 No Certificates. The Collateral is not
represented or evidenced by any form of certificate or other document which is
an instrument (as defined in the UCC); and to the extent so certificated, the
Debtor shall comply with the provisions of Section 4 (Certificates).       5.2
No Liens. The Collateral is not subject to any restriction which would prohibit
or restrict the granting of a security interest in and collateral assignment of
the Interest pursuant hereto, or any restriction which would prohibit or
restrict the sale or other disposition of the Collateral upon default hereunder.

 

A - 2

 

 

5.3 Authority. The Debtor has all power, statutory and otherwise, to execute and
deliver this Agreement, to perform its obligations hereunder and to subject the
Collateral to the security interest created hereby, all of which has been duly
authorized by all necessary action. The execution and delivery of this
Agreement, and the performance of this Agreement and the enforcement of the
security interest granted hereby, will not result in any violation of or be in
conflict with or constitute a default under any term of any agreement or
instrument, or any judgment, decree, order, law, statute, rule or governmental
regulation applicable to the Debtor or the collateral, or result in the creation
of any mortgage, lien, charge or encumbrance upon the Collateral or any other of
the properties or assets of the Debtor (except pursuant hereto).

 

5.4 Ownership. The Debtor is the sole record and beneficial owner of the
Collateral, and neither the Collateral nor the proceeds thereof are subject to
any pledge, lien, security interest, charge or encumbrance except the lien
created pursuant to this Agreement. The Debtor will defend the Collateral
against all claims and demands on all persons at any time claiming any interest
therein. Other than the financing statements filed pursuant to this Agreement,
no currently effective financing statement covering the Collateral is on file in
any public office where such financing statements are required or permitted to
be filed pursuant to the UCC.

 

5.5 Consent of Secured Party. The Debtor shall not enter into any amendment to
any Company Agreement without the prior written consent of the Secured Party
(which consent the Secured Party may give or withhold in its sole discretion),
but which consent shall be deemed to be given if it is not denied within thirty
(30) days after Debtor gives notice, pursuant to the provisions of Section 11,
to the Secured Party and its attorney.

 

5.6 No Assignment. The Debtor shall not (i) sell, assign, pledge, encumber,
grant a security interest in or otherwise transfer or dispose of, or create or
suffer to be created any lien, security interest or encumbrance on, any of the
Collateral or this Agreement without the prior written consent of the Secured
Party (which consent the Secured Party may give or withhold in its sole
discretion). The Debtor shall give the Secured Party prompt and detailed notice
(i) of any lien, security interest, encumbrance or claim made or asserted
against any of the Collateral, (ii) of any distribution of cash or other
property by the Company, whether in complete or partial liquidation or
otherwise, and of any other material change in the composition of the
Collateral, and (iii) of the occurrence of any other event which could have a
material adverse effect on the aggregate value of the Collateral or on the
security interest created hereunder.

 

5.7 Principal Address of Debtor. The Debtor’s principal place of business is
11825 Major Street, Culver City, California 90230 and the office in which the
records concerning the Collateral are kept is located at such address. The
Debtor will not locate Debtor’s principal place of business or residence, as the
case may be, at another address, and will not remove the Debtor’s records
relating to the Collateral to another location without (i) giving the Secured
Party thirty (30) days prior written notice thereof, and (ii) in connection with
any such changes, executing and delivering, or causing to be executed and
delivered, to the Secured Party all such additional security agreements,
financing statements and other documents as the Secured Party shall reasonably
require due to any such change. Debtor shall promptly transmit to Secured Party
all information that it may have or receive with respect to Collateral or with
respect to any account debtor which might in any way affect Secured Party’s
rights or remedies with respect thereto.

 

A - 3

 

 

5.8 Name Changes. The Debtor will not change his name without (i) giving the
Secured Party thirty (30) days prior written notice thereof and (ii) in
connection with any such change, executing and delivering, or causing to be
executed and delivered, to the Secured Party all such additional security
agreements, financing statements and other documents as the Secured Party shall
reasonably require to maintain its rights under this Agreement.

 

5.9 Distributions. The Debtor has agreed that all distributions on account of
the Interest are to be paid directly to the Secured Party and Debtor shall
obtain all consents required to do so, except that as long as no default or
Event of Default exists hereunder or any document or instrument creating the
Secured Obligations or standing as security therefor, the Debtor may retain such
distributions.

 

6.Events of Default.

 

6.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (an “Event of Default”) under this
Agreement: (i) should any representation or warranty made by or on behalf of the
Debtor in this Agreement or in any document related hereto, including the
Transaction Documents, be, or become, materially inaccurate (except to the
extent rendered inaccurate by the mere passage of time or by reason of actions
taken by the Debtor with the prior written consent of the Secured Party or
expressly permitted hereby); or (ii) should the Debtor default in the due
performance or observance of any term, covenant or agreement on his part to be
performed or observed pursuant to this Agreement, pursuant to any document or
instrument creating the Secured Obligations or standing as security therefor, or
pursuant to any other agreement with the Secured Party, as the case may be.

 

6.2 Remedies. If an Event of Default shall occur hereunder: (i) the Secured
Party may take possession of the Collateral and may exclude the Debtor, and all
persons claiming by, through or under the Debtor, from possession thereof, and
may assign the Collateral to a nominee or a third party (it being understood
that, in connection therewith, the Secured Party or any third party assignee or
nominee of the Secured Party shall have the right to exercise, in the name of
the Debtor, Debtor’s rights and powers as a principal including “Manager” of any
LLC, if applicable, of the Company); and (ii) the Secured Party shall have all
rights and remedies of a secured party available under the UCC and any other
rights and remedies available under this Security Agreement or at law or in
equity.

 

6.3 Substitute Principal. In the event of the taking of possession of the
Collateral, the Secured Party or any third party assignee or nominee of the
Secured Party, may, in addition to (but in no way limiting) the foregoing
remedies, become a substitute principal in the Company (including, but not
limited to, a partner in any partnership, a member and/or manager in any LLC or
LLP, and a stockholder of any corporation).

 

6.4 Disposition of Collateral. More specifically, but in no way in limitation of
the rights and remedies of the Secured Party, the Secured Party may, upon ten
(10) days’ notice (which notice shall be deemed to satisfy any requirement of
reasonable notification) to the Debtor of the time, place and circumstances of
sale, and without liability for any diminution in price which may have occurred,
sell or otherwise dispose of all or any part of the Collateral. Such sale or
other disposition may be by public or private proceedings and may be made by way
of one or more contracts, as a unit or in portions, at such time and place, by
such method, and in such manner and on such terms, as the Secured Party may
determine. At any public sale, the Secured Party shall be free to purchase all
or any part of the Collateral. The Debtor recognizes that the fact that the
Interest is not registered under the Securities Act of 1933 and is unlikely to
be registered in the future may necessitate a private sale which is likely to
result in a lower price than would a public sale, and hereby consents to such a
private sale and agrees that the same is commercially reasonable.

 

A - 4

 

 

6.5 Proceeds of Disposition. The proceeds of any sale or other disposition of or
collection of or other realization upon all or any part of the Collateral
(together with any cash held as Collateral hereunder), shall be applied in the
following order of priority: First, to pay the costs and expenses of collection,
custody, sale or other disposition or delivery (including, without limitation,
reasonable legal costs and attorneys’ fees) and all other charges incurred by
the Secured Party with respect to the Collateral; Second, to the payment of the
Secured Obligations; and third, to pay any surplus to the Debtor or to any
person or party lawfully entitled thereto, or as a court of competent
jurisdiction may direct.

 

6.6 Sufficient Discharge. The receipt given by the Secured Party for the
purchase money paid at any sale shall be a sufficient discharge therefor to any
purchaser of all or any part of the Collateral sold. No such purchaser, after
paying such purchase money and receiving such receipt, shall be bound to see to
the application of such purchase money or any part thereof, or in any manner be
answerable for any loss, misapplication or non-application of any such purchase
money, or any part thereof, or be bound to inquire as to the authorization,
necessity, expediency or regularity of any such sale.

 

7.Attorney-in-Fact. The Secured Party is hereby appointed the attorney-in-fact,
with full power of substitution, of the Debtor for the purpose of carrying out
the provisions hereof and taking any action and executing any instruments,
including, without limitation, financing or continuation statements,
conveyances, assignments and transfers which are required to be taken or
executed by the Debtor, and including any documents required to be signed by the
Debtor to designate the Secured Party or its nominee or third party assignee, or
the purchaser of all or part of the Collateral, as a substitute principal in the
Company in the event of foreclosure, which the Secured Party may deem necessary
or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is coupled with an interest and is irrevocable. The Debtor
shall indemnify and hold harmless the Secured Party from and against any
liability or damage which it may incur in the exercise and performance, in good
faith, of any of its powers and duties specifically set forth herein, but not
for any liability or damage incurred on account of the gross negligence or
willful misconduct of the Secured Party. In addition, Secured Party is further
granted the power, coupled with an interest, to sign on behalf of Debtor as
attorney-in-fact and to file one or more financing statements under the Uniform
Commercial Code naming Debtor as debtor and Secured Party as secured party and
describing the Collateral herein specified.

 

A - 5

 

 

8.Waivers. To the extent permitted by law, the Debtor hereby waives any right he
may have under applicable law, to notice or to a judicial hearing prior to the
exercise of any right or remedy provided hereby to the Secured Party and waives
the Debtor’s rights, if any, to set aside or invalidate any sale duly
consummated in accordance with the provisions hereof on the grounds (if such be
the case) that the sale was consummated without a prior judicial hearing. The
Debtor’s waivers under this Section 8 have been made voluntarily, intelligently
and knowingly, and after the Debtor has been apprised and counseled by the
Debtor’s attorneys as to the nature thereof and the Debtor’s possible
alternative rights. No delay or omission on the part of the Secured Party in
exercising any right hereunder shall operate as a waiver of such right or of any
right hereunder. Any waiver of any such right on any one occasion shall not be
construed as a bar to or waiver of any such right on any such future occasion.
No course of dealing between the Debtor and the Secured Party nor any failure to
exercise, nor any delay in exercising, on the part of the Secured Party, any
right, power or privilege hereunder or under any of the Secured Obligations,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Notwithstanding the immediately preceding provisions of this Section 8, in the
event that other sections of this Agreement specifically grant the right of
notice to the Debtor, the Debtor shall enjoy such specific rights, and the
provisions of such other sections shall supersede the foregoing provisions of
this Section 8.     9.Termination; Assignments. This Agreement and the security
interest in and lien on the collateral created hereby shall terminate when all
of the Secured Obligations have been paid in full. In the event of a sale or
assignment (including without limitation a collateral assignment) by the Secured
Party of all or any part of the Secured Obligations held by it, the Secured
Party shall be deemed to have assigned or transferred its rights and interests
under this Agreement, to the extent of such sale or assignment, to purchaser or
purchasers of such Secured Obligations, whereupon such purchaser or purchasers
shall become vested with the powers and rights so assigned by the Secured Party
hereunder and the Secured Party shall, to that extent, thereafter be released
and discharged from any liability or responsibility hereunder, with respect to
the rights and interest so assigned, but if and to the extent that the Secured
Party retains any interest in the Collateral, the Secured Party will continue to
have the rights and powers set forth herein with respect thereto.    
 10.Governmental Approvals, Etc. Upon the exercise by the Secured Party of any
power, right, privilege or remedy pursuant to this Agreement which requires any
consent, approval, registration, qualification or authorization of any
governmental authority or instrumentality, the Debtor shall execute and deliver,
or will cause the execution and deliver of, all applications, certificates,
instruments and other documents and papers that the Secured Party may require
therefor.      11.Notices. All notices, requests, demands, consents, approvals
or other communications to or upon the respective parties hereto shall be done
in accordance with the notice provisions set forth in Section 5.4 of the
Purchase Agreement, unless an alternative method of notice is specifically
required herein.

  

A - 6

 

 

 12. Miscellaneous.

  

12.1 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in Clark County, Nevada. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the Clark County for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

12.2 Injunctive Relief. The Debtor agrees that the Debtor’s obligations and the
rights of the Secured Party hereunder and under the Secured Obligation may be
enforced by specific performance hereof and thereof and temporary, preliminary
and/or final injunctive relief relating hereto and thereto, without necessity
for proof by the Secured Party that the Secured Party would otherwise suffer
irreparable harm, and the Debtor hereby consents to the issuance of such
specific injunctive relief.

 

12.3 Secured Party Liability. The Secured Party shall be under no duty or
liability with respect to the Collateral other than to use reasonable care in
the custody of any certificate representing the Collateral while in its
possession, and shall not be liable for any failure to take action necessary to
preserve rights against prior parties on any instrument constituting Collateral.
The Debtor agrees that in dealing with the Secured Party, the Debtor shall look
solely to the assets and property of the Secured Party, in that no trustee,
beneficiary, officer, director or agent of the Secured Party assumes any
personal liability for the obligations of the Secured Party.

 

12.4 Cumulative Remedies. The rights and remedies of the Secured Party herein
provided or provided under any other agreement or instrument, or otherwise
available, are cumulative, and are in addition to and not exclusive of or in
limitation of any rights and remedies provided by law, including, without
limitation, the rights and remedies of secured party under the UCC.

 

12.5 Attorneys’ Fees. All costs and expenses, including without limitation,
legal costs and reasonable attorneys’ fees, incurred by the Secured Party in
enforcing this Agreement shall be chargeable to and secured by the Collateral
hereunder.

 

12.6 Continuing Security Interest; Assignment. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until the payment in full of the Secured Obligations and all other
amounts payable under the 12% Convertible Note. All rights of the Secured Party
hereunder shall inure to the benefit of its successors and assigns, and this
Security Agreement shall bind the Debtor’s heirs, legal representatives,
successors and assigns.

 

A - 7

 

 

12.7 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

12.8 Separability. If any provision hereof shall be invalid or unenforceable in
any respect or in any jurisdiction, the remaining provisions hereof shall remain
in full force and effect and shall be enforceable to the maximum extent
permitted by law.

 

12.9 No Consent. No consent, approval or waiver hereunder or pursuant hereto
shall be binding unless in writing.

 

12.10 Section Headings. The section headings provided in this Agreement are for
convenience of reference only and shall not be considered in construing this
Agreement.

 

12.11 Amendments. No amendment or waiver of any provision of this Agreement, and
no consent to any departure of the Debtor here from, shall in any event be
effective, unless the same shall be in writing and signed by the parties.

 

[SIGNATURES ON FOLLLOWING PAGES]

 

A - 8

 

 

IN WITNESS WHEREOF, the Parties have caused this Security and Pledge Agreement
to be executed and effective on the day and year first written above.

 

DEBTOR: eWellness Healthcare Corporation      



By: Darwin Fogt Title: President & CEO

 

A - 9

 

 

IN WITNESS WHEREOF, the Parties have caused this Security and Pledge Agreement
to be executed and effective on the day and year first written above.

 

SECURED PARTY:

 

The Purchasers listed on Schedule I to this Agreement have executed a Securities
Purchase Agreement with the Debtor which provides, among other things, that by
executing the Securities Purchase Agreement, each purchaser is deemed to have
executed this Security and Pledge Agreement in all respects and is bound by and
entitled to all of the terms and conditions thereof as set forth in such
Securities Purchase Agreement.

 

A - 10

 

 

Schedule I

List of Purchasers/Secured Party

 

A - 11

 

